DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the arguments/remarks for Application 16/274,330 filed on 9 November 2020.
Claim 1 stands cancelled. 
Claims 2 and 20-21 have been amended.
Claims 2-21 are pending, have been examined, and are allowed. 

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

Claims 2-21 are eligible under 35 U.S.C. § 101 in view of the 2019 Patent Eligibility Guidance regarding Subject Matter Eligibility. The claims do not recite a concept that is similar to those found by the courts to be abstract. 

In particular, representative claim 2 recites: 

A method for facilitating electronic trading over a network with interfaces of computing devices, the method comprising: 

receiving, via a processor of a computing device, data representing a plurality of bids and offers for a binary options instrument, in which each bid and offer comprises a quantity and a price; 

generating, via the processor of the computing device, data representing a subset of bids and offers from the plurality of received bids and offers; 



computing, via the processor of the computing device, data representing a binary options index from the reduced subset of bids and offers; 

generating, via the processor of the computing device, at a graphical user interface of a remote computing device, a first display window of the graphical user interface that displays data representing the binary options index; 

receiving, via the processor of the computing device, from the graphical user interface of the remote computing device, data representing a request for a binary options transaction that is based on the computed binary options index, in which the remote computing device and the processor of the computing device are in electronic communication over a network; 

in response to receiving the request for a binary options transaction that is based on the computed binary options index, generating, via the processor of the computing device, at the graphical user interface of the remote computing device, a second display window that overlays the first display window of the graphical user interface, wherein the second display windows is populated with data representing a default price value and a default quantity value for an electronic trade associated with an order in connection with the computer binary options index; 

determining, via the processor of the computing device, whether at least one of the bids and offers is a manipulative bid, in which the manipulative bid meets a price threshold; 

detecting, via the processor of the computing device, input related to a user gesture in association with a position of the graphical user interface associated with the manipulative bid; and 

retrieving, via the processor of the computing device, data points associated with an area associated with the position in response to the user gesture.  

Hence, based on the claim language, it is determined that the limitations are indicative of integration into a practical application encompassing effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2016.05(c), as well as applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2016.05(e) and Vanda Memo), as opposed to merely reciting the abstract idea of a certain methods of organizing human activity implemented and/or applied on a computer. Therefore the claim is patent eligible under 35 U.S.C. § 101. 

With regard to prior art, the closest references located are Speth et al., US 2013/0246305 (“Speth”), in view of Labsuzewski et al., US 2012/0254062 (“Labsuzewski”), further in view of Cheng et al., US 8,630,938 B2 (“Cheng”).

However, none of the references disclose the limitation feature(s) comprising at least:

. . .

in response to receiving the request for a binary options transaction that is based on the computed binary options index, generating, via the processor of the computing device, at the graphical user interface of the remote computing device, a second display window that overlays the first display window of the graphical user interface, wherein the second display windows is populated with data representing a default price value and a default quantity value for an electronic trade associated with an order in connection with the computer binary options index; 

determining, via the processor of the computing device, whether at least one of the bids and offers is a manipulative bid, in which the manipulative bid meets a price threshold; 

detecting, via the processor of the computing device, input related to a user gesture in association with a position of the graphical user interface associated with the manipulative bid; and 

retrieving, via the processor of the computing device, data points associated with an area associated with the position in response to the user gesture.  

. . .

Accordingly, for the reasons stated above, independent claims 20 and 21, which recites similar subject matter as independent claim 2 above, and dependent claims 3-19 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692